DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
II.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,772,029 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,772,029 patent teach similar limitations on providing operator specific services.
For example:
Regarding claim 1 the 10,772,029 patent teaches a method performed by a terminal in a communication system (see the 10,772,029 patent, claim 1, col. 18, lines 54-55), the method comprising receiving, from a base station (see the 10,772,029 patent, claim 7, col. 19, lines 37-41), system information (see the 10,772,029 patent, claim 20, col. 20, lines 19-20) including information indicating whether an access to a restricted local operator service is allowed (see the 10,772,029 patent, claim 1, col. 18, lines 56-58), in case that the information is included in the system information and the restricted local operator service is required, transmitting, to a base station, a first radio resource control (RRC) message including an attach request message and request type information indicating whether the terminal is initiating the restricted local operator service (see the 10,772,029 patent, claim 1, col. 18, lines 59-64), wherein the attach request message includes attach type information associated with the 
Claim 2 is rejected for double patenting as well by claim 1 of the 10,772,029 patent.
Claim 3 is rejected for double patenting as well by claim 2 of the 10,772,029 patent.
Claim 4 is rejected for double patenting as well by claim 4 of the 10,772,029 patent.
Claim 5 is rejected for double patenting as well by claims 3 and 5 of the 10,772,029 patent.
Claim 6 is rejected for double patenting as well by claim 6 of the 10,772,029 patent.
Claim 7 is rejected for double patenting as well by claim 8 of the 10,772,029 patent.
Claim 8 is rejected for double patenting as well by claim 8 of the 10,772,029 patent.
Claim 9 is rejected for double patenting as well by claims 7, 9, 10 of the 10,772,029 patent.
Claim 10 is rejected for double patenting as well by claim 9 of the 10,772,029 patent.
Claim 11 is rejected for double patenting as well by claims 11, 17, 20 of the 10,772,029 patent.
Claim 12 is rejected for double patenting as well by claim 11 of the 10,772,029 patent.
Claim 13 is rejected for double patenting as well by claim 12 of the 10,772,029 patent.
Claim 14 is rejected for double patenting as well by claim 14 of the 10,772,029 patent.
Claim 15 is rejected for double patenting as well by claims 13 and 15 of the 10,772,029 patent.
Claim 16 is rejected for double patenting as well by claim 16 of the 10,772,029 patent.
Claim 17 is rejected for double patenting as well by claim 18 of the 10,772,029 patent.
Claim 18 is rejected for double patenting as well by claim 18 of the 10,772,029 patent.
Claim 19 is rejected for double patenting as well by claims 11, 19, and 20 of the 10,772,029 patent.
Claim 20 is rejected for double patenting as well by claim 19 of the 10,772,029 patent.
Conclusion
III.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        

February 18, 2021